                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                UNITED STATES DISTRICT COURT                            September 08, 2020
                                 SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                     HOUSTON DIVISION

XAVIER MORQUISE DANGERFIELD,                      §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:20-CV-2437
                                                  §
HARRIS COUNTY SHERIFF OFFICE                      §
and                                               §
HARRIS COUNTY                                     §
and                                               §
HARRIS COUNTY DISTRICT OFFICE,                    §
                                                  §
         Defendants.                              §

                       ORDER FOR MORE DEFINITE STATEMENT

       Harris County jail inmate Xavier Morquise Dangerfield filed this lawsuit alleging

violations of his civil rights. So that the court can evaluate the merits of this case, Dangerfield is

ORDERED to submit a more definite statement of the facts involved in this action within 30

days of the date of this Order.

                                           QUESTIONS

       1.       State the date and reason that you were admitted to the Harris County jail most

                recently. If you do not know the exact date, give an approximate date

                (month/year).

       2.       You allege that the defendants have failed to enact procedures to protect you from

                Covid-19. How has each of the defendants done this? Be specific as to each

                defendant.

       3.       You allege that you are being falsely imprisoned.

                a.     were you arrested pursuant to a warrant?


                                                  1
     b.      have you been charged with a crime?

     c.      have you been arraigned or had a probable cause hearing?

4.   Have you contracted Covid-19? If yes:

     a.      when did you become infected?

     b.      when were you diagnosed with Covid-19?

     c.      who diagnosed you?

     d.      did you receive treatment for your illness?

5.   How was each defendant personally involved in the alleged violations of your

     rights? Be specific as to each defendant’s personal involvement.

6.   Has a state or federal court ever ordered you to pay a fine or sanction? If so,

     attach copies of all the orders or, for each order, explain: 1) which court and what

     fine or sanction was imposed; 2) whether you paid the fine or complied with any

     other sanction imposed; and 3) when and how you paid the fine or otherwise

     complied.

7.   Has any state or federal court ever issued an order barring you from filing any

     lawsuits or pleadings until certain conditions were met, such as getting judicial

     approval to file, or paying a fine or sanction? If so, attach copies of all the orders

     or, for each order, explain: 1) which court and what condition was imposed; and

     2) whether the condition was met and when and how you met the condition or

     otherwise complied. Attach copies of any order of a judge approving the filing of

     this lawsuit.

8.   Has a court dismissed any of your lawsuits as frivolous, malicious, duplicative,

     successive, repetitive, or for failure to state a claim upon which relief may be

                                       2
                granted, including cases dismissed under 28 U.S.C.' 1915? If so, attach copies of

                all the orders of dismissal or, for each dismissed lawsuit, explain which lawsuit

                was dismissed, the court, and what kind of dismissal it was.

         9.     List all the lawsuits, of any nature, you have ever filed in state and federal court,

                including the case number, full case name (including all parties), type of case, and

                the outcome.

         10.    What are the last four digits of your social security number and your date of birth?

                If you have had or used more than one social security number, list the four digits

                for all of them.

         11.    State in complete form all the names you have ever used or been known by,

                including any aliases. Separately list any names you have used for any lawsuits

                you have ever filed.

         12.    List all jail and state or federal prison identification numbers ever assigned to you

                (for example, county jail SPN numbers, federal prison register numbers, etc.).

                For all numbers listed, identify the particular institution that assigned you the

                number.

                                        INSTRUCTIONS

         You are warned that you need to follow the following instructions. Your response is due

no later than 30 days after the date of this order. Label your response APlaintiff=s More

Definite Statement@ and include the correct Civil Action Number, as shown in the heading of this

Order.




                                                  3
       Answer the questions to the best of your ability, based on personal knowledge and the

information you have. Legal research or reviewing prison records is not required. You must

submit your answers to the questions by copying each question posed by the court and then

writing the answer as neatly as possible underneath each question, giving the paragraphs the

same numbers as the question being answered. You must include somewhere in your response

the following affirmation: AI swear under penalty of perjury that these answers are true and

correct to the best of my knowledge.@

       No summons will issue until the court has completed an evaluation of your response to

these questions. If you fail to comply as directed, that may result in the dismissal of this

action for want of prosecution under Rule 41(b) of the Federal Rules of Civil Procedure

without further notice.

       It is so ORDERED.

       SIGNED on this 8th day of September, 2020.


                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




4/4
